Citation Nr: 1635734	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of neck injury, degenerative joint disease, cervical spine C5-6 (neck disability).

2.  Entitlement to a rating in excess of 30 percent for service-connected acne vulgaris, face and back (skin disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1979 to September 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)).

These issues were previously before the Board in December 2013 and were remanded for further development.  Specifically, the Board requested updated VA treatment records, an updated VA examination, and to clarify whether the Veteran wanted a hearing.  The requested actions were completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claims file includes additional evidence, including updated VA treatment records at the reports from VA examinations, which have not been initially considered by the AOJ.  However, in a June 2016 written statement, the Veteran's representative waived initial AOJ consideration of the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

The issue of entitlement to a higher rating for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected skin disability did not cover more than 40 percent of the entire or exposed body area or require constant or near-constant systemic therapy at any point during the period on appeal.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected skin disability of the face and back have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7800-7828 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected skin disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38°C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's skin disability has been assigned a 30 percent rating throughout the period on appeal under DC 7828, for acne of the face and back.  A 30 percent rating is the schedular maximum rating and is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118.  Under diagnostic codes relating to the skin, a higher 60 percent rating is warranted for other skin disorders, such as dermatitis, bullous disorders, and psoriasis, which cover more than 40 percent of the entire or exposed body are, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve month period.  See e.g. 38 C.F.R. § 4.118, DC 7806.

Because the Veteran receives the schedular maximum rating for acne, no higher rating under this DC is available or warranted.  As will be discussed, the evidence also does not establish the Veteran's acne covered more than 40% of the affected or total body area, or required constant or near-constant systemic therapy to control, and therefore a higher analogous rating is also not warranted.

In March 2009, the Veteran was provided with a VA examination.  This examiner noted the Veteran had intermittent cystic acne, which was now largely inactive.  The examiner opined this disability affected 5 percent of the exposed body area, and less than 1 percent of the entire body area.  Therefore, the criteria for a higher analogous rating were not met.

The examiner did note the Veteran experienced scattered, multiple 'pits' of the face, especially the face and cheeks, as residuals from prior active acne lesions.  The examiner opined the Veteran had approximately 25-30 such lesions which each covered an area of less than 1mm by 1mm in diameter.  Therefore, at most, the Veteran's residuals from previous acne lesions covered an area of approximately 30 square mm.  However, the diagnostic criteria related to scarring do not provide compensable rating unless any of the criteria of disfigurement are met, or the scarring covers an area of at least 39 square centimeters.  Because the Veteran's described 'pits' cover an area of well less than 39 square centimeters, no separate or higher rating based on scarring is warranted.

In his July 2009 written notice of disagreement, the Veteran stated his acne was not inactive, but instead was being treated by a dermatologist.  However, the Veteran did not describe the course of treatment required, and did not suggest treatment involved the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  See Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).

On his May 2010 substantive appeal, the Veteran described he experienced flare-ups of acne approximately four times per year, most recently in April and May of 2010.  In order to treat these flare-ups, he was prescribed a cream by the VA medical facility.  VA treatment records from 2012 and 2013 reflect the Veteran sought treatment for dry skin, and was advised to use creams such as Aquaphor, an over-the-counter healing ointment, and a zinc oxide ointment.  However, neither of these creams contains corticosteroids or other immunosuppressive medications.  Therefore, the Veteran's use of creams provided by the VA does not constitute use of systemic therapy, and a higher rating based on analogy is not warranted.

In a July 2013 written statement, the Veteran described "huge bumps" of acne which spread all over his face, "as if I am a teenager."  He stated these areas of acne were painful, his skin was red, and the acne lesions left scars behind.  

In January 2014, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He indicated the Veteran was diagnosed with cystic acne, and as a result was prescribed a 1% topical Clindamycin ointment, an antibiotic used to treat bacterial infections.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 372 (32nd ed. 2012).  Therefore, this drug is not a corticosteroid, and the use does not constitute systemic therapy.  

In an April 2014 addendum, the VA examiner opined 20-40 percent of the exposed area and less than 5 percent of the total body area was involved in the Veteran's service-connected cystic acne.  Because this evidence, therefore, does not suggest more than 40 percent of the Veteran's entire body was involved, the criteria for a higher rating based on analogy has not been met.

Based on the foregoing, the evidence does not establish the Veteran's skin disability of acne of the hands and back warranted a rating in excess of 30 percent at any point during the period on appeal.  In so holding, the Board finds the Veteran's description of recurrent episodes of acne which are painful with residual scarring is credible and consistent with the maximum rating assigned for "deep inflamed nodules and pus-filled cysts."  However, the lay and medical evidence does not establish entitlement to a higher rating still based upon review of potentially analogous rating criteria.  Accordingly, his appeal is denied.  There is no reasonable doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Additional Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's skin disability that would render the schedular criteria inadequate.  The Veteran's main symptoms regarding his skin were of the spread of painful red bumps which required topical cream to treat.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case, the evidence does not suggest the Veteran is unemployable as a result of his service-connected neck and skin disabilities (the issues on appeal).  Instead, the VA examiners have consistently opined these disabilities did not prevent him from working.  See e.g. March 2009 VA examination of the skin, January 2014 VA examination of the skin, April 2015 VA examination of the neck, and December 2015 VA examination of the neck.  Furthermore, the Veteran and his representative have not suggested the disabilities on appeal prevented the Veteran from seeking employment.  Instead, in an October 2015 written application for TDIU, the Veteran attributed his inability to work to his separate back, kidneys, hematuria, and incontinence disabilities.  (His claim for TDIU was denied in a January 2016 rating decision, and the Veteran has not yet filed a notice of disagreement (NOD).  If he desires to pursue this appeal, he is encouraged to file a NOD with the AOJ).  Therefore, Rice is inapplicable since there is no suggest of unemployability due to the Veteran's service-connected disabilities on appeal.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in February 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but in a January 2014 telephone call clarified he did not want a hearing. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  These examinations were supplemented by clinic records and lay descriptions.  Therefore, the Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the skin disability issue at this time.


ORDER

Entitlement to a rating in excess of 30 percent for service-connected skin disability of the face and back is denied.


REMAND

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38°C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  This case must be remanded as the prior VA examination reports do not comply with 38 C.F.R. § 4.59 as interpreted by the CAVC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since May 2016.

2.  The Veteran should then be scheduled for a VA examination to ascertain the current severity of service-connected neck disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

The examiner must identify all neurologic impairment attributable to the service-connected cervical spine disability specifically identifying all nerve root distributions involved.  Cf. VA examination reports dated April 2015 and December 2015. 
In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's neck and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal including consideration of separate ratings for cervical spine radiculopathy of the upper extremities.  See VA examination reports dated April 2015 and December 2015.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


